PER CURIAM
This appeal is from an Adult and Family Services administrative hearing officers order ruling that the proceeds of a loan made to petitioner by petitioner’s mother to pay petitioner’s rent were a "resource” and "income” available to reduce petitioner’s need and, accordingly, her grant amount. The hearing officer’s ruling was based on OAR 461-04-025, OAR 461-04-205, OAR 461-04-030 and OAR 461-04-210, set out in the margin.1
We find that the hearing officer misinterpreted the administrative rules on which he relies, and the agency’s exercise of discretion was inconsistent with the cited rules. Under these rules, proceeds of a loan to pay rent are neither income nor a resource to the borrower; the loan must be repaid and is a liability, not an asset.
Reversed and remanded.

"Resource includes any income, property, benefit, entitlement, and asset which is, or can be made, available to meet the need of the assistance unit.” OAR 461-04-025.
"A resource is anything of value in which the A/R [applicant/recipient] owns an interest that can be used by an individual to meet his requirements, in whole or in part, either directly or by conversion to cash or its equivalent.” OAR 461-04-205.
"Income includes any receipt, payment, gain, or benefit in cash, goods, or services obtained from any source by gift, contribution, entitlement, or compensation.” OAR 461-04-030.
"Income is any remuneration, gain or benefit in kind from any source whatever. It may be received in exchange for services performed or it may be derived from business or property, from an entitlement or contribution of any sort.” OAR 461-04-210.